UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1733


ALECIA Y. FARLEY; MARVIN A. FARLEY,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA, N.A.; BANK OF AMERICA, N.A., as Successor
by Merger to BAC Home Loans Servicing, L.P.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-cv-00568-JRS)


Submitted:   September 9, 2015        Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alecia Y. Farley; Marvin A. Farley, Appellants Pro Se. Michael
T.   Hosmer,  MCGUIREWOODS,  LLP,  Charlotte,  North  Carolina;
Jontille Dionne Ray, MCGUIREWOODS, LLP, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alecia Y. Farley and Marvin A. Farley appeal the district

court’s order denying certain pretrial motions and a final order

granting   Defendants’      motions   to   dismiss    the    Farleys’    civil

complaint and to impose non-monetary sanctions, namely, a pre-

filing injunction.         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Farley v. Bank of Am., N.A., No. 3:14-

cv-00568-JRS (E.D. Va. Oct. 28, 2014; June 11, 2015).                We grant

the Farleys’ motion to file a corrected informal brief.                     We

dispense   with     oral   argument    because     the     facts   and   legal

contentions   are   adequately    presented   in     the    materials    before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2